                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 LEAGUE OF WOMEN VOTERS OF
 TENNESSEE, LEAGUE OF WOMEN
 VOTERS OF TENNESSEE EDUCATION
 FUND, AMERICAN MUSLIM ADVISORY
 COUNCIL, MID-SOUTH PEACE &
 JUSTICE CENTER, ROCK THE VOTE, and
 SPREAD THE VOTE,

                Plaintiffs,

 v.

 TRE HARGETT, in his official capacity as                          COMPLAINT
 Secretary of State of the State of Tennessee,
 MARK GOINS, in his official capacity as               Civil No. _______________________
 Coordinator of Elections for the State of
 Tennessee, HERBERT H. SLATERY III, in
 his official capacity as Attorney General of
 the State of Tennessee, the STATE
 ELECTION COMMISSION, and DONNA
 BARRETT, JUDY BLACKBURN, GREG
 DUCKETT, MIKE MCDONALD, JIMMY
 WALLACE, TOM WHEELER, and KENT
 YOUNCE, in their official capacities as
 members of the State Election Commission,

                Defendants.



       Plaintiffs League of Women Voters of Tennessee, League of Women Voters of

Tennessee Education Fund, American Muslim Advisory Council, Mid-South Peace & Justice

Center, Rock the Vote, and Spread the Vote (“Plaintiffs”), bring this action against Tre Hargett,

in his official capacity as Secretary of State of the State of Tennessee; Mark Goins, in his official

capacity as Coordinator of Elections for the State of Tennessee; Herbert H. Slatery III, in his

official capacity as Attorney General of the State of Tennessee; the State Election Commission;

and Donna Barrett, Judy Blackburn, Greg Duckett, Mike McDonald, Jimmy Wallace, Tom



                                       1
      Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 1 of 52 PageID #: 1
Wheeler, and Kent Younce, in their official capacities as members of the State Election

Commission, (“Defendants”), and allege the following:

                                        INTRODUCTION

       1.      This is a lawsuit challenging strict, unnecessary, and irrational restrictions on

community-based voter registration speech and activity, in violation of the First and Fourteenth

Amendments.

       2.      Plaintiffs bring this action to prevent enforcement of a new Tennessee law that

unconstitutionally burdens and chills their core political speech and associational rights,

diminishing their efforts—and the efforts of other individuals and community-based groups—to

encourage civic engagement and democratic participation by assisting Tennessee citizens in

registering and exercising their fundamental right to vote. Plaintiffs’ voter registration efforts are

“core political speech” involving “interactive communication concerning political change.”

Meyer v. Grant, 486 U.S. 414, 422 (1988). Indeed, Plaintiffs’ endeavors to assist others in

registering to vote are themselves political and philosophical statements, signaling that they

value the democratic process and believe in the capacity of the popular will to shape the

composition and direction of the government. This poorly tailored, vague, and overbroad law

cannot possibly survive the exacting scrutiny applied to such restrictions on political speech.

       3.      The right to vote is “a fundamental political right, because [it is] preservative of

all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). And “discriminatory and unfair

registration laws and procedures can have a direct and damaging effect on voter participation in

elections.” House Rep. 103-9 (1993). Such registration laws “disproportionately harm voter

participation by various groups, including the disabled and racial minorities.” Id.

       4.      Civic organizations have routinely taken steps to assist individuals in registering

to vote in order to ensure broad participation in elections. These community-based voter



                                      2
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 2 of 52 PageID #: 2
registration efforts are particularly important in Tennessee. With 37 percent of its eligible

citizens not registered to vote, Tennessee has the 44th lowest registration rate in the country.

       5.       Instead of enacting sensible regulations regarding voter registration and

encouraging the registration of all eligible Tennessee voters, on May 2, 2019, Governor Bill Lee

signed House Bill 1079 / Senate Bill 971 into law (the “Law”), imposing a host of burdens on

organizations and individuals that assist their fellow citizens in registering to vote, including

provisions that make Tennessee a standalone amongst the states.

       6.       This Law restricting voter registration activity, which adds new sections to Title 2

of the Tennessee Code Annotated, namely §§ 2-2-142, 2-2-143, and 2-19-145,1 imposes

substantial, unnecessary, irrational, and unconstitutional burdens on individuals and

organizations who endeavor to communicate democratic values and assist others in registering to

vote. In doing so, the Law violates the First and Fourteenth Amendments of the United States

Constitution.

       7.       The Law imposes criminal penalties upon civic organizations and civic-minded

individuals who encourage political participation through voter registration drives if they fail to

comply strictly with numerous burdensome regulations. Among other requirements, the Law

requires the pre-registration of every voter registration activity. It also requires state training not

only of those organizing a voter registration drive but of every volunteer that chooses to

participate, and places responsibility for the state-imposed training of all volunteers on the

organization coordinating the effort. It further requires the submission of sworn statements prior

to conducting voter registration activity. And it forbids civic organizations from retaining the

contact information of those who they try to help register without separately obtaining their


1
 Plaintiff Rock the Vote is only challenging the disclaimer and disclosure requirements under
Section 2-19-145. To the extent the term “Plaintiffs” is used throughout to refer to the other
challenges brought in this action, it excludes Rock the Vote in those contexts.

                                      3
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 3 of 52 PageID #: 3
consent, preventing follow-up with individuals who decide to submit the forms through them and

hindering attempts to convince these individuals to vote in the election.

       8.        The Law also requires civic organizations and those who carry out their work

conducting voter registration—upon threat of criminal sanction—to make a specified disclaimer

statement anytime any organization makes any “public communication regarding voter

registration status.” This broad restriction on all public communications concerning voter

registration is imposed despite a lack of any meaningful evidence of confusion necessitating this

disclaimer.

       9.        The Law further imposes substantial civil fines for the submission of

“incomplete” forms while at the same time requiring those conducting voter registration to

submit each application they collect within 10 days, thus limiting opportunities for follow-up on

“incomplete” forms. As a result, the Law leaves Plaintiffs with no ability to conduct voter

registration activity without risk of civil sanction if some participants do not fully complete their

registration forms. The Law provides no exceptions to the 10-day deadline for extenuating

circumstances.

       10.       Because some number of “incomplete” forms is inevitable even following good

training and best practices, the penalties for “incomplete” forms under the Law put Plaintiffs in

an impossible position by penalizing them for submission of “incomplete” forms while also

penalizing them criminally for not submitting them, with the sole exception of those that only

contain a name or initial.

       11.       Moreover, each of the requirements of the Law are impermissibly vague and

overbroad, such that the regulated individuals and organizations do not know which provisions

apply to them and what steps to take in order to be in proper compliance with the Law. The

Law’s vague and overbroad provisions will diminish the participatory message of Plaintiffs,



                                      4
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 4 of 52 PageID #: 4
other civic organizations, and civic-minded individuals and chill constitutionally protected core

political speech.

        12.     On their own, and in the aggregate, these regulations are inordinately burdensome

and will render Plaintiffs’ voter registration activities far more costly and resource-intensive.

Coupled with criminal liability and civil penalties that could consume large portions of some of

these civic organizations’ budgets, they carry devastating consequences and violate Plaintiffs’

constitutional rights.

        13.     As a whole, the Law transforms a core civic expression and constitutionally

protected activity into an extraordinarily risky enterprise. In light of the significant criminal and

financial exposure created by engaging in voter registration activity, Plaintiffs anticipate a sharp

decline in their ability to recruit volunteers and paid workers to convey the value of participation

in the democratic process and conduct their voter registration drives.

        14.     Because Plaintiffs’ voter registration efforts will be deterred or scaled back as a

result of these requirements, the Law will result in an overall reduction in the total quantum of

speech and expression.

        15.     These onerous, overbroad, and vague requirements do not serve, and cannot be

justified by, any compelling or even legitimate interest. Indeed, the Law’s own terms are

conflicting, overly broad, and yet simultaneously underinclusive, demonstrating that the Law is

not necessary to advance any state interest.

        16.     Unless the challenged provisions of the Law are enjoined, Plaintiffs’

constitutionally protected political speech and activity will continue to be chilled. Plaintiffs, as

well as many other individuals and groups, will be forced to communicate fewer civic and

nonpartisan political messages and to refrain from engaging in associational activity important to

advancing their missions and beliefs. The public will receive less information about how to



                                      5
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 5 of 52 PageID #: 5
participate in the democratic process, will have fewer options to register to vote, and fewer

opportunities to associate with Plaintiffs in meaningful civic activities.

       17.     For these reasons, and those specifically alleged herein, Plaintiffs seek declaratory

judgment and an injunction prohibiting Defendants from enforcing the challenged provisions of

the Law, and permitting Plaintiffs’ constitutionally protected community-based voter registration

speech and activities to continue.

                                 JURISDICTION AND VENUE

       18.     This action is brought under the United States Constitution. The Court, therefore,

has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 1331, 1343, 1357, and 42 U.S.C.

§ 1983. It also has jurisdiction under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202, to grant the declaratory relief requested.

       19.     This Court has personal jurisdiction over each Defendant because each is a citizen

of Tennessee and their principal places of business are in Nashville.

       20.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because some

Defendants reside in this District and all Defendants reside in Tennessee, and because a

substantial portion of the events giving rise to these claims occurred in the Middle District of

Tennessee.

                                             PARTIES

       21.     The League of Women Voters of Tennessee (the “League” or “LWVTN”) is a

non-partisan, non-profit corporation organized under laws of Tennessee, and a tax-exempt entity

pursuant to sections 501(c)(3) and 501(c)(4) of the Internal Revenue Code. The League seeks to

promote civic engagement through informed and active participation in government. It

accomplishes this mission in part by helping Tennessee citizens register to vote. The LWVTN is




                                      6
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 6 of 52 PageID #: 6
a non-partisan organization and never supports or endorses political parties or candidates. The

LWVTN is part of the League of Women Voters of the United States.

       22.     The LWVTN currently has 775 dues paying members. The LWVTN also often

works with volunteers who are not members. The LWVTN has two arms—a 501(c)(3)

organization called the League of Women Voters of Tennessee Education Fund and a 501(c)(4)

arm, the former of which conducts most of its voter registration activities. The LWVTN’s

annual budget for the last fiscal year was approximately $36,853 dollars, and the LWVTN

anticipates that its budget for the next few years would be similar. The budget for the LWVTN

in modern times has always been less than $50,000. The League of Women Voters of Tennessee

Education Fund does not maintain any separate budget. It receives specific grants for voter

registration activities as well as other donations and provides grants for or funds some of the

voter registration activities of the state and local Leagues.

       23.     The LWVTN is a volunteer organization, relying both on dues-paying members

and other volunteers to conduct almost all its activities, other than two temporary consultants

hired on a limited basis to help with advocacy during the legislative session and limited

administrative support.

       24.     The LWVTN currently has nine local Leagues, including Blount County,

Chattanooga, Hendersonville, Jefferson County, Knoxville-Knox County, Memphis-Shelby

County, Murfreesboro/Rutherford County, Nashville, and Oak Ridge (collectively “local

Leagues”). The average annual budget for these local Leagues varies, but the average budget for

the largest local League, the Nashville League, is only approximately $35,000 per year.

       25.     These local Leagues regularly conduct voter registration drives throughout

Tennessee. For example, in the last year, they have conducted approximately 122 voter

registration events and engaged 277 volunteers in these efforts. These activities include regular



                                      7
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 7 of 52 PageID #: 7
registration drives at local high schools and community colleges, sometimes in connection with

county election officials and sometimes not; local libraries; public housing offices; the YMCA;

local utility offices (NES); USCIS naturalization ceremonies; and events like the Nashville Art

Crawl. Additionally, each year the local Leagues also conduct a number of different voter

registration events on National Voter Registration Day.

       26.     Before the passage of the Law, the LWVTN originally planned to continue all this

voter registration work in the future. Additionally, the LWVTN was planning to expand its voter

registration work in the next few years. The local Chattanooga League is new and is in the

process of expanding and developing more partnerships in their area for the purpose of

expanding their voter registration work. The LWVTN has plans to increase and expand its

efforts to engage and include more diverse communities in its voter registration activities, and to

participate in the League of Women Voters of the United States diversity initiatives.

       27.     During voter registration events, League members and other volunteers always

collect at least some voter registration forms, which they then deliver to local election officials.

The League always aims to collect as many voter registration applications as possible, and as a

whole collects a significant number of voter registration applications. Over the course of a given

year, the League usually collects and submits several thousand voter registration forms,

collecting nearly 3,000 in 2018. Most of these voter registration applications are collected in the

counties where the local Leagues are located, but they often collect voter registration

applications at events in counties where they do not have a local League. For example, the

League is currently conducting regular voter registration drives in Williamson County, where

there is no local League, for the Franklin Housing Authority. The League also collects voter

registrations at events like the Nashville Art Crawl, where they collect voter registrations from




                                      8
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 8 of 52 PageID #: 8
people from all over the area. In a given year, the League ordinarily collects voter registrations

from eligible citizens living in approximately one-third of all the counties in Tennessee.

       28.     The LWVTN also regularly engages in other activities, including community

outreach, education, and direct advocacy on local and statewide ballot initiatives. As part of its

work to educate voters, the LWVTN regularly conducts candidate forums.

       29.     The LWVTN encourages all its members and any other interested volunteers to

participate and provide assistance during these voter registration drives, and does not require any

pre-registration for such individuals to help with any given event. Encouraging volunteers to

participate in voter registration activity is an important part of the League’s associational activity

and their organizational mission. In the League’s experience, the more volunteers present to help

with a voter registration drive, the more effective the drive.

       30.     The League is a volunteer organization, with no full-time staff in Tennessee. But

the League regularly receives grants to help fund its work, including its voter registration

activity. For example, this past year the Chattanooga League received a Youth Voter Grant to

encourage participation in the electoral process through voter registration and voter education in

high schools, community colleges, and vocational schools, resulting in the registration of 316

individuals in the last year. This was just one of the Chattanooga League’s many voter

registration programs. As another example, in recent years, the Oak Ridge League has received

grants to conduct voter registration at naturalization ceremonies. And the Hendersonville

League has been paid by the local county election commission to conduct voter registration at

the local high schools, earning an average revenue of $350 a year.

       31.     Local Leagues conducted voter registration drives at local high schools in

Tennessee in cooperation with county election officials. However, neither the LWVTN nor any

of its local Leagues has been “designated” or “deputized” to conduct voter registration by the



                                      9
     Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 9 of 52 PageID #: 9
local county election commissions. This is true despite numerous requests in recent years from

the League for such a designation. The LWVTN, therefore, is paid to collect voter registration

applications and has not been “designated” to conduct these activities.

        32.     When conducting voter registration, the LWVTN is beginning to retain

information collected from voter registration applications. This information allows civic

organizations like the League to engage in follow-up communications with voters after they are

registered in order to provide these voters with additional information about voting and to

encourage them to vote. These follow-up communications further the League’s overall mission

to promote democracy and civic participation.

        33.     The LWVTN has plans to expand its work to retain voter registration from the

voter registration applications it collects and use them to expand its Get Out the Vote activities.

The LWVTN has plans to increase its efforts in particular to contact individuals it assists in

registering to vote at high schools and community colleges by text to encourage those voters to

vote and to provide them with information about voting, such as polling place locations.

        34.     The LWVTN and the local Leagues plan to continue to conduct similar voter

registration in the future, with the aim of collecting as many voter registration applications as

possible, and to continue to seek and collect grants to support this voter registration work. Based

on its past experiences conducting voter registration drives in Tennessee, the LWVTN expects

that through these future activities, it would collect well over 100 voter registration applications

in a voter registration drive.

        35.     LWVTN volunteers and members also regularly engage in communications with

members of the Tennessee public using a variety of media on issues related to elections, voting,

voter registration, and a voter’s registration status. In the coming year, LWNTN plans on rolling

out a text-messaging campaign to communicate with individuals about voter registration—a



                                     10
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 10 of 52 PageID #: 10
process that the Law would regulate by requiring a lengthy disclaimer with each text message.

These disclaimers may make such a text message campaign unfeasible and would, at minimum,

add significantly to its cost. LWVTN volunteers and members also regularly communicate with

the public about voter registration, voter registration status, and polling place locations at their

regular public events, such as candidate forums, public events registration events, and when

engaged as poll watchers.

        36.     The League of Women Voters Educational Fund runs the website, VOTE411.org.

This website provides individuals with access to polling place information and information about

voter registration, including an opportunity to register to vote (or at least initiate a voter

registration application). It is also designed to collect information from voters who use the

system, including information provided during voter registration. This information is collected

so that potential voters can be contacted in the future to provide them with information about

voting and to encourage them to vote. The system does not retain social security numbers.

There is information on the website about the retention policy but it is unclear whether it would

be considered “conspicuously and prominently placed” as required by Section 2-2-145(d) of the

Law. The LWVTN and the local Leagues actively work to promote this website within

Tennessee. In the past, this has included handing out materials providing information about the

website, such as on literature handed out during voter registration drives and other events, and

palm cards. Additionally, the League paid for a billboard in the Knoxville/Oak Ridge area in

2018, promoted the VOTE411.org website on the LWVTN’s own website, and has provided

Table Tents with information about the VOTE411.org website to restaurants in Chattanooga. In

2018, the LWVTN, with assistance from the League of Women Voters Education Fund, was able

to expand the coverage of VOTE411.org to the entire state.




                                     11
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 11 of 52 PageID #: 11
           37.   The American Muslim Advisory Council (“AMAC”) is a 501(c)(3) tax-exempt

organization based in Nashville, Tennessee, which seeks to empower Muslims across Tennessee

through civic engagement and community building in order to protect all Tennesseans from

prejudice and targeted violence. AMAC works within the Muslim community across the state to

facilitate collaboration across mosques to increase civic engagement, and collaborates with

government entities, allied nonprofits, and other communities for events and actions that advance

justice.

           38.   Voter engagement, and particularly voter registration activities, form an important

part of AMAC’s mission to empower Muslims in Tennessee and to better the political and social

climate in the state for not only Muslims, but all Tennesseans. For example, in 2018 alone,

AMAC reached over 2,000 Muslim Tennesseans through voter registration drives, get-out-the-

vote events, meet the candidate forums, and outreach through texting, phone banking, and rides

to the polls. During these events and through this outreach, AMAC communicates with the

Tennessee public, and in particular, members of the Tennessee Muslim community, on issues

concerning elections, voting, voter registration, and a voter’s registration status.

           39.   In terms of voter registration specifically, AMAC has conducted and plans to

continue conducting voter registrations drives across the state, both this year and in 2020, with

the aim of collecting as many voter registration applications as possible for the purpose of

facilitating as many new voters to participate as they can. In 2018, AMAC registered a

significant number of voters at mosques in Nashville, Antioch, Murfreesboro, Memphis, and

Knoxville, as well as at events co-hosted by groups like the Vanderbilt Muslim Student

Association. To help these voters register, AMAC depends on employing college interns and

paying those interns a flat stipend for their work each week.




                                     12
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 12 of 52 PageID #: 12
       40.     AMAC volunteers and employees also regularly engage in communications with

members of the Tennessee public using a variety of media on issues related to elections, voting,

and voter registration, and has helped voters ascertain their registration status and polling

location in the weeks leading to an election.

       41.     Because AMAC is a small, nonprofit organization with only one full-time and one

part-time staff member, it relies on paying college students a small stipend to conduct voter

registration activities. Its budget for voter registration activities in 2018, for example, was

approximately $1,000. While AMAC intends to expand its voter registration efforts in 2020, its

budget for these activities will remain limited—its total budget for all activities in 2018 was

approximately $100,000. That figure includes costs such as paying its staff members. Even a

small fine would impose substantial hardship on AMAC’s ability to operate.

       42.     Mid-South Peace and Justice Center (“MSPJC”), based in Memphis, Tennessee,

is a multi-issue, multi-race organization whose mission is to engage, organize, and mobilize

communities to realize social justice through nonviolent action. For over 37 years, it has

educated and trained new community leaders to lead campaigns for racial, economic,

environmental, and social justice in Tennessee and beyond. MSPJC works with and is led by

grassroots leaders from the low-income communities of color most impacted by the issues with

which it engages. While it has about 90 monthly dues-paying members, it also works with a

number of volunteers and student interns who assist with speech-related activities including

tabling and voter registration.

       43.     Voter registration activities are an important part of MSPJC’s strategy to engage

local communities in pursuing social justice. In the past, MSPJC has received grants to conduct

voter registration drives and it plans to continue pursuing and expects to receive such grants to

support its voter registration work. MSPJC participates in voter-registration efforts in multiple



                                     13
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 13 of 52 PageID #: 13
different ways. For one, it engages community members to help voters register in their

neighborhoods by encouraging applicants to fill out forms and then submitting them on their

behalf. For example, in 2018, MSPJC assisted low-income youth and adults in completing

community service hours by distributing ballot information and helping voters in Binghamptom,

a low-income neighborhood that has historically had low voter turnout, to register to vote.

Additionally, MSPJC volunteers, including students, and its own staff members also conduct

voter registration activities. MSPJC plans on continuing such voter registration activities in the

future with the aim of facilitating as many voters registering as possible by collecting and

submitting their applications.

        44.     When conducting voter registration, MSPJC regularly retains information

collected from voter registration applications. This information allows MSPJC to engage in

follow-up communications with voters after they are registered in order to provide these voters

with additional information about voting and to encourage them to vote. These follow-up

communications are a vital component of MSPJC’s overall mission to promote democracy and

civic participation.

        45.     MSPJC staff members and volunteers also regularly engage in communications

with members of the Tennessee public, and particularly those in the low-income communities of

color most impacted by the issues with which it engages, using a variety of media on issues

related to elections, voting, registration, and a voter’s registration status.

        46.     MSPJC is a small, nonprofit organization with only three full-time and three part-

time staff members, and it relies in part on both grants and volunteers to conduct voter

registration activities. With an annual operating budget of approximately $235,000—a

substantial portion of which pays staff salaries—even one $2,000 fine would likely lead it to

suspend all voter registration activities.



                                     14
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 14 of 52 PageID #: 14
       47.     Rock the Vote is a national, nonpartisan 501(c)(3) tax exempt organization based

in Washington, D.C., that is dedicated to building long-term youth political power. Since 1990,

Rock the Vote has pioneered innovative ways to mobilize young voters, revolutionizing the use

of culture, music, art, and technology to engage youth in the political process.

       48.     Voter registration and engagement is at the core of Rock the Vote’s mission.

During the last seven presidential elections, Rock the Vote and its partners coordinated the

largest voter registration efforts for young people in the country, adding nearly 8 million new

voters to the rolls. Rock the Vote prioritizes proactively reaching out to and mobilizing young

voters, whose voices are often left out of the political process. To effectively register and turn

out voters, Rock the Vote utilizes and maintains its own online voter registration platform that is

used for free by partners across the country and in Tennessee. The tool, which is available in 13

languages, helps a voter determine whether they are eligible for online voter registration, and

then directs the voter to the appropriate state website as available, or alternatively, assists the

voter with completing the federal voter registration form. Rock the Vote also offers a voter

lookup tool, which allows voters to confirm their registration status or prompts them to register

to vote through Rock the Vote’s online tool.

       49.     Rock the Vote currently employees five, full-time individuals, plus one part-time

paid intern. Rock the Vote also leverages its volunteer network to boost youth voter registration

across the country using its online tool.

       50.     Rock the Vote relies heavily on its website and digital communications methods,

such as social media, email, text messages, and digital advertising to reach and mobilize young

people across the country and encourage them to register to vote. Rock the Vote’s online

registration tool also allows voters to opt into targeted, nonpartisan election reminders via email

and text messaging to ensure they are prepared to vote. As a result, Rock the Vote’s registrants



                                     15
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 15 of 52 PageID #: 15
turn out at much higher rates than the national youth average. Rock the Vote expects that the

disclaimer and disclosure requirements for communications related to voter registration and

turnout are likely to confuse individuals attempting to register to vote in Tennessee through Rock

the Vote’s website and dissuade them from using the online tool.

       51.     Rock the Vote is only challenging the disclaimer and disclosure requirements

under Section 2-19-145. These requirements will impose a substantial burden on Rock the

Vote’s ability to help voters register to vote using its online tools and communications.

Although the specific language required to be displayed has not yet been determined, Rock the

Vote will need to make enhancements to its existing online voter registration tool to comply,

including translating the provided text into all 13 languages Rock the Vote currently supports,

updating its user-flow and interface, updating its website, and evaluating potential changes to its

digital voter registration communications strategy and program. All changes to Rock the Vote’s

registration platform will need to be reviewed and thoroughly tested on both desktop and mobile

devices, including a review of all partner tools that use Rock the Vote’s tools. These changes

will be significant and will cause Rock the Vote to incur significant costs. Simply determining

the full scope of the changes necessary to Rock the Vote’s online tools and public

communications for Rock the Vote to comply with the Law imposes a substantial burden on

Rock the Vote given its limited staff capacity and resources.

       52.     Spread the Vote is a nonpartisan 501(c)(3) tax-exempt organization that

empowers members of communities in Tennessee and across the country to vote by helping

individuals obtain government-issued photo ID, helping eligible citizens to register to vote, and

educating and mobilizing eligible voters.

       53.     Spread the Vote Tennessee receives referrals for individuals in need of ID from

partnering social service organizations, as well as through tabling at homeless shelters, housing



                                     16
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 16 of 52 PageID #: 16
complexes, local community events, and the like. In the process of helping individuals obtain

identification, the organization helps them register to vote. Spread the Vote ensures their clients

are able to get to the polls on Election Day and creates and distributes nonpartisan voter guides.

The organization also launched a year-round voter education program this year, enabling it to

reach an even wider swath of the electorate. Spread the Vote plans on continuing all of these

activities into the foreseeable future and plans to expand its presence in Tennessee.

       54.     In Spread the Vote’s experience, voter registration drives are particularly

important for providing historically disenfranchised and marginalized communities with access

to voter registration. Spread the Vote meets people where they are, literally and figuratively.

Many of the people they help to register otherwise would not otherwise have a chance to do so,

as they lack internet access and/or means to get to an agency or office that provides voter

registration applications. These individuals are largely indigent or homeless and have expressed

how meaningful it is to them to be able to exercise their rights and take part in the political

process.

       55.     Spread the Vote currently has a paid staff of 41, four of whom are in Tennessee.

More than 600 people have trained to volunteer with Spread the Vote, though the number of

active volunteers is fewer and fluctuates throughout the year.

       56.     Spread the Vote currently works in two counties in Tennessee, Shelby and

Davidson. In addition to its Tennessee State Director, Spread the Vote has two paid full-time

staff, one paid part-time intern, and three active volunteers in the state, though more have signed

up. To date, Spread the Vote has helped 404 Tennesseans obtain IDs. Their budget for their

work in Tennessee is $259,356. Even a small fine would impose a substantial hardship on

Spread the Vote’s ability to operate.




                                     17
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 17 of 52 PageID #: 17
         57.   Everyone who works with Spread the Vote, whether as an employee or a

volunteer, must complete mandatory internal training. The additional training requirement

imposed by the Law, especially given that it is unclear how often or in what manner it will be

held, will be burdensome and dissuasive to present and potential Spread the Vote staff and

volunteers. Coupled with the fact that the legislature has chosen to impose civil and criminal

penalties on those who fail to comply with the onerous requirements of this bill, individuals

affiliated with the organization may become hesitant to help voters register. Spread the Vote’s

clients entrust the organization with their most personal and sensitive information and this

legislation would negatively impact their comfort in doing so.

         58.   Tre Hargett is the Secretary of State of the State of Tennessee and is sued in his

official capacity. The Secretary appoints the Coordinator of Elections who serves “at the

pleasure of the secretary of state” and may only make regulations necessary to carry out the

election code with “the concurrence of the secretary of state.” Tenn. Code Ann. § 2-11-201(a),

(c).

         59.   Mark Goins is the Coordinator of Elections for the State of Tennessee and is sued

in his official capacity. The Coordinator is “the chief administrative election officer of the state”

charged with “obtain[ing] and maintain[ing] uniformity in the application, operation and

interpretation of the election code.” Tenn. Code Ann. § 2-11-201(b); see also id. §§ 2-11-202, 2-

2-115. As Coordinator, Goins is also authorized to investigate or direct local authorities to

investigate “the administration of the election laws.” Id. § 2-11-202(a)(5).

         60.   Herbert H. Slatery III is the Attorney General of the State of Tennessee and is

sued in his official capacity. The Attorney General is authorized to investigate or prosecute

violations of the election code and to request that the Coordinator conduct investigations. Id.

§ 2-11-202(a)(5)(A)-(C).



                                        18
       Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 18 of 52 PageID #: 18
        61.     The State Election Commission (“Commission”) is charged with all duties of the

board of elections of the state. Id. § 2-11-101(b). Under the Law, the Commission is authorized

to impose civil fines upon individuals and organizations who submit incomplete voter

registration forms. Id. § 2-2-143(c). The Commission is authorized to review “incomplete”

forms, make a finding of the number of incomplete forms submitted, combine the number of

incomplete forms across counties in order to impose penalties, and fine individuals and

organizations up to $10,000. Id.

        62.     Donna Barrett, Judy Blackburn, Greg Duckett, Mike McDonald, Jimmy Wallace,

Tom Wheeler, and Kent Younce are the members of the State Election Commission and are sued

in their official capacities.

                                               FACTS

        63.     Tennesseans need more, not fewer voter registration opportunities. According to

U.S. Census Bureau Current Population Survey (“CPS”) data, approximately 3,183,000

Tennessee citizens were registered to vote as of November 2018, out of a citizen voting age

population of 4,872,000. Therefore, as of November 2018, approximately 37 percent of eligible

citizens in Tennessee were not registered to vote. And Tennessee’s voter registration rate is

decreasing rather than increasing. In 2016, according to the CPS, 33% of eligible citizens in

Tennessee were not registered to vote. Another federal survey, from the U.S. Election

Assistance Commission (“EAC”), establishes that Tennessee’s voter registration numbers are

among the worst in the country when compared to other states. In 2016, according to EAC data,

Tennessee ranked 44th in the percentage of its citizen population registered to vote out of all 50

states and the District of Columbia.

        64.     Voter registration drives play an important role in facilitating voter registration of

eligible citizens. Community-based voter registration drives are a particularly important tool for



                                     19
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 19 of 52 PageID #: 19
marginalized communities to register to vote, especially racial minority voters and those with

lower incomes. According to the CPS, voters of color are more likely to identify as having

registered at a registration drive or at a school, hospital, or campus compared with White voters.

For example, in the 2018 election cycle, while 3.1 percent of Whites reported registering through

a drive, the percentage increased to 5.3 for African Americans and 5.5 percent for those

identifying as Hispanic. Similarly, in 2018, 4.1 percent of White registrants reported registering

at on a school, hospital, or campus, compared with 7.5 percent of those identifying as Black and

7.1 percent of those identifying as Hispanic.

       65.     Plaintiffs all conduct voter registration drives throughout Tennessee during which

they interact with potential voters face-to-face to encourage them to participate in the political

process and to register to vote. These conversations take place at schools and universities,

community events, religious services, workplaces, malls, conferences, and public gatherings, as

well as in parking lots, transportation hubs, and on city streets. These initial interactions

culminate when Plaintiffs collect voter registration applications from potential voters and submit

them on their behalf. Plaintiffs sometimes continue to communicate with the individuals

identified through their voter registration activity to promote civic engagement, for example

through get-out-the-vote drives. Plaintiffs intend to continue these activities in the future but the

Law has placed those important plans in jeopardy.

       66.     Voter registration volunteers educate non-voters not only about how political

participation can lead to social change and make democratic institutions more responsive to

community needs, but also how the mere act of becoming eligible to vote helps underrepresented

persons and communities establish their political worth, standing, and right to speak at the

polls—thus creating political respect for the citizen’s community and making elected officials




                                     20
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 20 of 52 PageID #: 20
and candidates for elective office attentive to the community. Fostering political and civic

engagement in this manner is a central part of Plaintiffs’ voter registration activity.

          67.   Numerous Tennessee citizens who register to vote each year do so through

interaction with their fellow citizens at voter registration drives, including those conducted by

Plaintiffs.

          68.   In addition to the important service rendered to other citizens through these voter

registration drives, these drives are critical to Plaintiffs’ core political speech and associational

rights.

          69.   Voting and even registering to vote is far from universally exercised. Plaintiffs’

assistance to others in registering to vote is therefore a political statement in and of itself: that

they value the democratic process and the rights of all eligible citizens to access the franchise.

These statements encompass not only Plaintiffs’ expression of the importance of political

participation and their efforts to convince individuals to register, but also their actions in

ensuring that they properly submit these individuals’ registrations and thus strengthen their

community’s voice on issues of importance such as government responsiveness, racial justice,

and policies that promote religious tolerance and acceptance.

          70.   By engaging in voter registration activities, Plaintiffs express their faith in

democracy, in the importance of civic engagement, and their belief that politically

underrepresented groups should be empowered. Their voter registration activities are among the

most effective and credible means of expressing these views.

          71.   As non-profit organizations with limited resources, the Law’s restrictions

constitute a substantial burden on Plaintiffs’ expressive activities. The Law’s substantial civil

and criminal penalties will chill Plaintiffs’ speech, expression, and associational activities as

described above, including by leading them to cut back or entirely cease their voter registration



                                     21
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 21 of 52 PageID #: 21
efforts, depending on the Plaintiff and the ultimate meaning of the Law’s vague provisions. In

turn, this will harm the organizational mission of each Plaintiff by minimizing its ability to rally

its community and use the franchise to weigh in on issues of importance.

Enactment of the Challenged Law

       72.     Going into the 2018 election cycle, civic organizations across Tennessee,

including Plaintiffs, made a concerted push to register thousands of eligible Tennessee citizens

who were not registered to vote. Much of this community-based voter registration activity took

place among communities of color and other underserved populations.

       73.     It was against this backdrop of increased voter registration that Tennessee enacted

the Law.

       74.     Although the state has suggested that House Bill 1079 was necessary to prevent

fraudulent voter registration, on information and belief, this justification merely serves as pretext

for a different, more insidious purpose: to inhibit successful voter registration efforts by

community-based organizations. Statements made during the legislative proceedings support

this conclusion. For example, during the March 27, 2019 before the House Elections &

Campaign Finance Subcommittee, Representative Tim Rudd said that the problem the bill sought

to address arose in the last election cycle in Shelby County where “we had a lot of outsiders,

contractors and other people coming in and flooding the local election commission and the state

with ballots [sic] right before the election.” On April 9, 2019, during a hearing before the Senate

State and Local Committee, Senator Ed Jackson stated, without offering any evidence to support

his claim, that “groups that seek to register large numbers of voters”—which the bill targets—

“potentially put legitimate registrations at risk.” Indeed, further statements from the House floor

indicate that the true purpose of the bill was to retaliate against a single organization whose

mission was focused on increasing the turnout of African-American voters in the state. And in



                                     22
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 22 of 52 PageID #: 22
an op-ed supporting Senate Bill 971 and House Bill 1079, Secretary of State Tre Hargett

described how the bills would address the scenario created in the 2018 election by one voter

“activist” group that submitted a large number of voter registration forms.

       75.     And despite complaints of a deluge of incomplete or erroneous registration forms,

Tennessee certified to the EAC in 2016 that it received “zero” registration forms from voter

registration drives held by third-party groups or parties in the 2016 election cycle. While

Tennessee’s statement to the EAC was plainly false, this fact underscores that it has no concept

of how many voter registration applications it receives from civic groups, let alone any high rate

of error that needs fixing through draconian measures.

       76.     Further, although there was some testimony that there was an uptick in

incomplete or invalid forms submitted during the 2018 election, there was no evidence to

indicate that the rate of error was any higher for registrations submitted through voter registration

drives than from any other source. Nor was there any evidence of intentional or knowing voter

registration fraud.

       77.     Nonetheless, in the run up to passing the Law, the Speaker of the Tennessee

House posted the following statement on Twitter: “Last election cycle there was an attempt from

outside groups to flood the ballot box with fraudulent votes to try & prevent @VoteMarsha from

becoming our next U.S. Senator. Proud of the House for passing a new bill to prevent this.

Thanks to Rep. @TimRudd34 for running it! #TNleg,” contemporaneously illustrating that the

impetus behind the Law was not any legitimate government interest, but rather an explicit

attempt to fence out certain eligible Tennessee voters.

       78.     On May 2, 2019, Governor Bill Lee signed House Bill 1079 / Senate Bill 971 into

law, imposing a host of burdens on organizations and individuals that conduct voter registration

drives, including provisions that are unique to Tennessee alone.



                                     23
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 23 of 52 PageID #: 23
Challenged Provisions and Their Impacts

       79.      The Law imposes numerous severe and new burdens on the voter registration

activities and communications engaged in by Plaintiffs and similar groups and individuals.

These requirements are each individually burdensome and add up to a high aggregate burden that

will limit Plaintiffs’ effectiveness in promoting democratic participation and conducting voter

registration, making it more costly and resource-intensive to conduct, and will chill speech

because they impose more risk than many individuals are reasonably willing to take.

       80.      These restrictions include, most notably:

             a. Large civil penalties for turning in 100 or more “incomplete” registration
                application forms, even though the Law also requires covered organizations to
                turn in all forms they receive with the exception of those that contain only a name
                or initial;

             b. The requirement to turn forms in within 10 days without any exception or regard
                for the need for organizations to scrutinize the completeness of each form and
                conduct potential follow up to limit the number of “incomplete” forms they must
                submit or face civil penalties;

             c. Requirements that each individual participating in voter registration activities,
                even on a volunteer basis, receive training directly from the state, and that
                organizations, like Plaintiffs, assume responsibility for their volunteers or paid
                canvassers doing so;

             d. Requiring a sworn statement of compliance with all state registration laws despite
                this Law containing vague and ambiguous requirements as well as conflicting
                provisions with its own and other requirements;

             e. Preventing the retention of basic voter information to ensure that the individual
                has been properly registered and can be provided additional voting information
                prior to elections; and

             f. Burdensome disclaimer requirements for each registration-related communication
                in almost all forms, and criminal penalties for noncompliance.

       81.      As an initial matter, it is not clear when or to whom these restrictions apply.

       82.      Sections 2-2-142 and 2-2-143, without defining its terms, apply to any “person or

organization who has not been designated by the county election commission under § 2-2-111




                                     24
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 24 of 52 PageID #: 24
and who conducts a supplemental voter registration drive in which the person or organization

attempts to collect voter registration applications of one hundred (100) or more people.”

       83.     It is unclear whether a person or organization designated under § 2-2-111 is

exempt from these Sections for all otherwise-covered supplemental voter registration drives

conducted by that person or organization or for only those supplemental voter registration drives

for which that person or organization serves as the county election commission’s designee. See

Tenn. Code Ann. § 2-2-111(b), (d).

       84.     In addition, the statute defines neither what activity constitutes a voter registration

drive nor what it means to “conduct[]” such a drive. It also does not define what activity

constitutes an “attempt[] to collect” 100 or more voter registration applications, and there is no

time period to guide whether the “attempt to conduct” a drive collecting 100 applications must

be made within a day, a month, a year or subject to any other constraint.

       85.     Sections 2-2-142 and 2-2-143 also exempt certain otherwise covered persons or

organization from their requirements. Specifically, the requirements of Section 2-2-142 and 2-2-

143 do not apply “to individuals who are not paid to collect voter registration applications or to

organizations that are not paid to collect voter registration applications and that use only unpaid

volunteers to collect voter registration applications.” However, the law does not define what it

means to be “paid” or “unpaid.” As a result, it is unclear who is exempt from the requirements

of Sections 2-2-142 and 2-2-143, and whether those requirements apply, for example, to

organizations that receive grants to conduct voter registration activities; organizations that

provide stipends to interns or volunteers to conduct voter registration activities; and

organizations that use only unpaid volunteers to engage directly with prospective voters but rely

on paid staff or a mix of paid and unpaid staff to supervise, coordinate, or direct voter




                                     25
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 25 of 52 PageID #: 25
registration activities, including collecting applications. It may even apply to organizations that

use a small part of general, non-targeted grant funds to support voter-registration activities.

       86.     Coordinator of Elections Goins’s testimony on the bill during the committee

process underscores this lack of clarity. During his testimony, Coordinator Goins was unable to

articulate clear answers as to what constitutes “paid” and “unpaid” activities. However, his

testimony indicated that the exemption for Sections 2-2-142 and 2-2-143 did not extend to a paid

staff member whose job description include duties related to a registration drive, or a nonprofit

organization that received a financial grant for registration even if conducted entirely by unpaid

volunteers.2

       87.     In any event, this exemption for organizations and individuals who are “unpaid”

shows that the Law on its face advances no state interest as there is no evidence that

organizations, like some Plaintiffs that receive grants to conduct voter registration activity, need

to be more regulated than other organizations that do not receive said funding. Nor is there any

evidence that paid voter registration workers need to be regulated to a greater degree than unpaid

voter registration workers when, like the individuals some Plaintiffs rely upon, they are paid flat

or hourly rates and not per registration form. If these regulations were actually necessary to

ensure orderly voter registration, there is no rational reason why only those paid to conduct voter

registration would need to be regulated.

       88.     These distinctions underscore that the regulations are irrational and not necessary

to advance any state interest. If they were, both paid and unpaid workers, and organizations that



2
 Tenn. Senate State and Local Govt. Comm. Hearing on SB0971 (Apr. 9, 2019), available at
http://tnga.granicus.com/MediaPlayer.php?view_id=414&clip_id=17123. This testimony was
given in relation to an earlier version of the exemption, but the interpretation given by Mr. Goins
does not appear to be affected by the change because the testimony related to whether an
organization used only unpaid volunteers. Compare HB 1079 (2019) (enacted) with Amd. 2 to
HB 1079, available at http://www.capitol.tn.gov/Bills/111/Amend/HA0285.pdf.

                                     26
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 26 of 52 PageID #: 26
receive grants and those that rely upon their own funds or volunteers, would be equally subject to

their terms.

Requirements of Section 2-2-143

       89.       Section 2-2-143 imposes civil monetary penalties on any individual or

organization that submits 100 or more “incomplete voter registration applications” within a

calendar year.

       90.       Under the Law, an incomplete registration is “any application that lacks the

applicant’s name, residential address, date of birth, declaration of eligibility, or signature.”

Tenn. Code Ann. § 2-2-143(b). The Law does not indicate whether incorrect, inaccurate, or

illegible information in any of these categories provided by an individual who is registering to

vote renders the form “incomplete” under its terms. Id. § 2-2-143.

       91.       The Law also does not indicate whether the omission of part of one of the

required elements will render a registration “incomplete.” For example, it is not clear whether

the exclusion of one element of an address—such as an apartment number, city or county name,

state (which is an included field on the Tennessee state form), or zip code—would render the

residential address “incomplete.” Likewise, it is not clear whether the inclusion of month and

year but not day would render the date of birth “incomplete.”

       92.       An overbroad and strict interpretation of this statute’s requirement is not far-

fetched. In the name section of the National Mail-In Voter Registration Application, a voter can

indicate their personal title—Mr., Miss, Mrs., or Ms.—as well as their first, last, and middle

names and any suffix. According to news reports in 2018, the Election Commission considered

an application incomplete if it excluded the citizen’s title.

       93.       The Law further provides that a “person or individual who collects an application

that only contains a name or initial is not required to file the application with the election



                                     27
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 27 of 52 PageID #: 27
commission.” Id. Presumably, all other forms—even if “incomplete”—must be submitted.

Thus, this penalty punishes civic organizations and others engaged in community-based voter

registration activity for the errors of applicants, over which they have little control.

        94.    The combination of this penalty with the 10-day return requirement further

burdens Plaintiffs by limiting their ability to conduct a review of registration forms and attempt

to conduct follow-up with applicants to “cure” their registration forms.

        95.    The State Election Commission will review the forms identified by the county

election commissions as deficient and impose civil penalties of up to $10,000 based on the

number of “incomplete” forms identified. Id. § 2-2-143(c)(3)-(4).

        96.    The Law provides that the State Election Commission “may combine the number

of incomplete forms filed by a person or organization in multiple counties when determining the

total number of incomplete forms,” id. § 2-2-143(c)(3), and that civil penalties may be assessed

“in each county where the violation occurred,” id. § 2-2-143(c)(4). Taken together, these

provisions appear to indicate that individuals and organizations who reach the threshold of 100

“incomplete” voter registration forms statewide could be subject to fines from multiple counties

and could be subjected to a fine from a county in which they submitted only one incomplete

form.

        97.    The fines imposed by the Law threaten the Plaintiffs, their members, their

volunteers, and their employees with substantial monetary liability, which will chill their voter

registration speech and activities once the law goes into effect in October 2019.

        98.    Under the Law, if an organization presents to election officials between 100 and

500 incomplete voter registration forms, the organization is subject to a fine of $150 dollars up to

a maximum of two thousand dollars. The Law allows implementation of that fine for each

county where a violation occurs within a calendar year. Tenn. Code Ann. § 2-2-143(c)(4)(A) (“in



                                     28
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 28 of 52 PageID #: 28
each county”). Additionally, if an individual or an organization submits more than 500 voter

registration forms that are deemed “incomplete,” they face a fine of up to $10,000; a fine they

may face in each county where a violation has occurred. Id. § 2-2-143(c)(4)(B).

       99.     Because there are 95 counties in Tennessee, each of these fines could be imposed

as many as 95 times against one individual or organization within each calendar year. The Law,

therefore, creates a risk of financial penalties of up to a million dollars. This is a substantial

amount of money that would create a chilling effect on any individual or organizations. But

even if the likelihood of facing such high fines is limited, any financial penalty is substantial for

non-profit organizations like the Plaintiffs.

       100.    And there is a real threat of significant financial penalties. The Law allows for a

penalty of up to $2,000 dollars in each county for the offense of more than 100 “incomplete”

forms. The LWVTN, therefore, faces a significant threat of incurring such a penalty in each of

the approximately 14 counties where the local Leagues regularly conduct voter registration

drives. That would result in fines totaling $28,000 in any given year, which is almost the

LWVTN’s entire annual budget.

       101.    For small organizations like AMAC, whose voter registration budget is only

$1,000, even the small financial penalty of $150 is substantial.

       102.    AMAC believes that it will additionally face risks from the fines because, based

on its experience working in immigrant communities, new citizens are more likely to leave fields

incomplete on voter registration forms, thus creating a greater risk of AMAC collecting forms

that will be deemed incomplete.

       103.    Individuals such as the League’s members and its volunteers, as well as students

hired by AMAC to conduct voter registration drives, could also potentially be fined under

Section 2-2-143(a), which states that “any person . . . is subject to civil penalty.” Many of the



                                     29
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 29 of 52 PageID #: 29
League’s members and volunteers are senior citizens, and the students working for AMAC are

on limited budgets. A fine of any amount would be devastating to such individuals, not to

mention the potential threat of fines of $2,000 or more.

        104.    If this Law takes effect, MSPJC will at least significantly curtail if not completely

disband its voter registration activities, and will discontinue seeking grants to conduct any voter

registration activities. The Law will have this effect because MSPJC depends on grant funding

to conduct significant voter registration drives, yet using such funding will expose it to criminal

penalties, as well as substantial fines if it turns in more than 100 forms deemed incomplete under

the law—a situation MSPJC believes may occur based on its experience working with

individuals in low-income communities who have often never registered to vote before. Even

the Law’s lowest financial penalty ($150) would significantly harm MSPJC as a small

organization and impede its activities.

        105.    In response to threats created by the Law of both financial risks and risks of

criminal prosecution, certain Plaintiff organizations are considering imposing a moratorium on

all of their voter registration activities after October 1, 2019.

        106.    Even if these Plaintiff organizations do not impose a complete moratorium on all

voter registration activities, they are likely to significantly scale back the volume of voter

registration drives they conduct. This scaling back of voter registration activity will be necessary

because certain Plaintiffs feel that they will be compelled to collect fewer voter registration

applications in order to face less risk of potential financial fines for turning in voter registration

applications that are deemed incomplete.

        107.    Additionally, the League also believes that it will have to further scale back its

priority voter registration drive work focused on some of the communities with the greatest need,

like more transitional communities with lower incomes or students, because it believes there



                                     30
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 30 of 52 PageID #: 30
would be challenges that increase the likelihood of incomplete forms and thus increase its risk of

penalties.

Requirements of Section 2-19-145

       108.    Section 2-19-145 compels organizations that make any “public communication

regarding voter registration status” to “display a disclaimer that such communication is not made

in conjunction with or authorized by the secretary of state.” Tenn. Code Ann. § 2-19-145(a)(1).

Under the Law, a “public communication” includes, but does not limit its terms to,

“communications made using newspapers or magazines, mass mailings, phone bank or text

messages, electronic mail systems, or websites.” Id. § 2-19-145(a)(2). The Law does not define

the contours of content that constitutes “voter registration status.”

       109.    Section 2-19-145 also compels individuals or organizations that establish “a

website for voter registration purposes” to “display on such website a disclaimer that the voter

registration is not made in conjunction with or authorized by the secretary of state.” Id. § 2-19-

145(b)(1). Section 2-19-145 further compels individuals or organizations that establish “a voter

registration website and captures or collects the voter’s information or data” to “disclose on the

website the person’s or organization’s name and the purpose for which the voter information is

captured or collected.” Id. § 2-19-145(b)(2).

       110.    Section 2-19-145 also compels individuals or organizations that establish “a voter

lookup website” to “display on such website a disclaimer that the voter lookup is not made in

conjunction with or authorized by the secretary of state.” Id. § 2-19-145(c)(1). Section 2-19-145

further compels individuals or organizations that establish “a voter lookup website and captures

or collects the voter’s information or data” to “disclose on the website the person’s or

organization’s name and the purpose for which the voter information is captured or collected.”

Id. § 2-19-145(c)(2).



                                     31
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 31 of 52 PageID #: 31
       111.    For all of these compelled “disclaimer[s],” the Law requires that they “must be

clear and conspicuous and prominently placed.” Id. § 2-19-145(d).

       112.    Section 2-19-145 criminalizes a “person . . . intentionally or knowingly” violating

any part of the Section and each violation constitutes a separate offense. Id. § 2-19-145(e). The

Law does not indicate who faces the criminal penalty if an organization undertakes a covered

“public communication” or establishes a covered website.

       113.    Section 2-19-145 is a solution looking for a problem. There is no evidence that

there has been confusion among Tennessee citizens about the nature of community-based voter

registration activity. There is no suggestion that Plaintiffs have implied that they conduct their

community-based activity in coordination with the Secretary of State or that Plaintiffs have

misled anyone regarding the nature of their efforts.

       114.    Plaintiffs undertake substantial efforts to help eligible Tennesseans register to

vote, to educate such individuals on voter registration, and to provide resources to check on voter

registration status, including through mailings, websites, printed materials, e-mails, and other

electronic communications. Moreover, certain methods by which Plaintiffs undertake public

communications, including text messages and social media, contain limited space in which to

disseminate messages, which would be entirely overrun by the disclaimers of § 2-19-145.

       115.    The overly broad language regarding “public communications” is likely to affect

all voter registration activities undertaken by Plaintiffs: even asking someone if they are

registered to vote would compel Plaintiffs to provide the required disclaimer.

       116.    Additionally, for Plaintiffs that have already printed materials that provide

information about voter registration and polling place locations, these materials would have to be

re-printed at considerable costs.




                                     32
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 32 of 52 PageID #: 32
       117.    That Section 2-19-145 criminalizes each violation as a separate offense for

organizations like Plaintiffs creates a particular chill because the organizations cannot be sure

that every volunteer in every interaction provides the disclaimer. For example, if a volunteer

asks a citizen if they are registered to vote and the person walks away before the volunteer states

the disclaimer or if someone hung up the phone before the disclaimer was complete, the terms of

the Law appear to apply. By their nature, Plaintiffs’ communications are often dynamic and

interactive, and Plaintiffs cannot be expected to regulate every interaction or communication

they have with the public during their voter registration activities.

       118.    Compliance with the Law is particularly burdensome for organizations that use

national websites providing voter registration and other voter education for all states. For

example, the LWVTN uses and promotes in its communications with potential voters the

Vote411.org website, a vital source of voter information for Americans across the country, which

is managed by the League of Women Voters Education Fund. The Law would arguably require

the inclusion of this Tennessee-specific disclaimer on every page of its website that could

communicate voter registration and polling place information with Tennessee voters.

       119.    Given the League’s concerns about whether the VOTE411.org website complies

with the Statute, the League would stop all its efforts to support, promote, and encourage use of

the website in the state of Tennessee.

       120.    Moreover, even if it was possible to make changes to the VOTE411.org website

to include the Tennessee-specific disclaimer and ensure that the retention of information

disclaimer is more “prominently” displayed, the League believes these disclaimers would

unnecessarily confuse potential voters and cause a chilling effect, discouraging use of the

website.




                                     33
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 33 of 52 PageID #: 33
       121.    Similarly, Rock the Vote will need to make substantial changes to its website and

online tools in order to comply with the disclaimer requirements. In addition, Rock the Vote

expects that the disclaimer requirements for communications related to voter registration and

turnout are likely to confuse individuals attempting to register to vote in Tennessee through Rock

the Vote’s website and dissuade them from using the online tool.

       122.    The LWVTN also plans to participate in the national Get Out the Vote Program of

the League of Women Voters Education Fund, which will include a texting program for

Tennessee citizens to encourage voter registration and provide information about participating in

elections, including information about how to register to vote and to local a polling place. The

League believes that it would not possible or effective to send such texts and also comply with

the provision about providing the required disclaimer. Unless this law is enjoined, the League

will not pursue these plans any further.

       123.    Additionally, MSPJC often uses social media and other electronic media to

communicate about finding one’s voter registration status and polling place, and sometimes

helps individuals identify their polling place during in-person interactions. The Law’s disclaimer

and disclosure provisions would significantly hamper their ability to engage in these types of

services to the community.

Requirements of Section 2-2-142

       124.    Section 2-2-142 requires that any covered “person or organization” must comply

with a number of burdensome and vaguely defined conditions. Tenn. Code Ann. § 2-2-

142(a)(1).

       125.    First, any “person or organization” covered by that Section “must . . . [p]rior to

conducting a voter registration drive” provide the name and contact information for “the person

conducting the voter registration drive or . . . the officers of the organization conducting the voter



                                     34
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 34 of 52 PageID #: 34
registration drive.” Tenn. Code Ann. § 2-2-142(a)(1)(A). The Law does not define what

constitutes a “voter registration drive,” and whether the individual or organization must pre-

register before conducting any voter registration, thereby prohibiting all impromptu or ad hoc

registration efforts that attempt to collect 100 or more applications.

       126.    Second, any “person or organization” covered by that Section “must . . . [p]rior to

conducting a voter registration drive . . . [c]omplete training, which is administered by the

coordinator of elections, on the laws and procedures governing the voter registration process,” id.

§ 2-2-142(a)(1)(C), and “[e]nsure that individuals, whether volunteer or paid, who conduct voter

registration for an organization have completed the training,” id. § 2-2-142(a)(1)(E). The Law

does not further define when and how frequently training must be completed. It is thus

ambiguous whether, for example, an individual must complete a training each time that

individual participates in any kind of voter registration activity, even if only hours or days apart.

The Law is also unclear as to whether the form contemplated by § 2-2-142(e) must be completed

prior to each voter registration drive in which an individual participates.

       127.    Third, any “person or organization” covered by that Section “must . . . [p]rior to

conducting a voter registration drive . . . [f]ile a sworn statement stating that the person or

organization shall obey all state laws and procedures regarding the registration of voters.” Id.

§ 2-2-142(a)(1)(D). The statute does not further delineate when, how frequently, and by whom

such a sworn statement must be signed. It is thus not clear whether, for example, every volunteer

who participates in a covered voter registration drive coordinated by an organization must sign

the sworn statement or only the agent of the organization. It is also unclear as to with whom this

sworn statement must be filed.

       128.    Fourth, the “person or organization” covered by that Section “shall deliver or mail

completed voter registration forms within ten (10) days of the date of voter registration drive.”



                                     35
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 35 of 52 PageID #: 35
Id. § 2-2-142(a)(2). But there are no exceptions provided for extenuating circumstances and no

recognition of the Catch 22-regime created by the confluence of this requirement with the

incomplete-forms penalty under which organizations, through no fault of their own, could be left

with abandoned forms they must promptly turn in and which count toward a potentially

significant fine. These conflicting duties create another paradoxical situation for Plaintiffs under

Tenn. Code Ann. § 2-19-103, which makes it a Class A misdemeanor if “[a] person who

knowingly does any act for the purpose of preventing any person’s performance of such person’s

duties under this title or exercise of such person’s rights under this title.”

        129.    Fifth, the Law prohibits the “person or organization” from retaining any “voter

information and data collected on the voter registration application, unless the applicant

consents.” Id. § 2-2-142(b). The statute does not delineate if such consent must be written and,

if so, in what form.

        130.    Intentional and knowing violations of the provisions of Section 2-2-142 are a

Class A misdemeanor, and each violation constitutes a separate offense. Id. § 2-2-142(f).

        131.    The LWVTN does not have full time permanent staff and relies on volunteers.

AMAC has only one staff person. MSPJC is also a small non-profit with limited staff. These

organizations do not have the staff resources to effectively comply with the reporting, training,

and affirmation requirements of Section 2-2-142(a) and continue their current levels of voter

registration activities. These requirements would significantly and unnecessarily burden

Plaintiffs’ scarce organizational resources that would otherwise be spent helping voters register,

following-up with voters, and undertaking other activities to advance their missions.

Additionally, the League would only be able to even attempt to comply with these requirements

if it has funds available to pay for additional time of its consultant who provides limited

temporary administrative support.



                                     36
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 36 of 52 PageID #: 36
        132.    The requirement to pre-register a voter registration drive with specific contact

information and location of voter registration drives will make it significantly harder to conduct

voter registration drives and will severely chill the volunteerism that is essential for Plaintiffs’

activities. This requirement will impede the LWVTN’s ability to respond positively to late

requests for voter registration tables at community events.

        133.    Plaintiffs believe that a substantial number of their members, volunteers, and

temporary employees would be unlikely to sign the required sworn statement due to the broad

nature of the requirement (to obey all state laws), the vagueness of the Law’s requirements, and

threatened criminal penalties. This requirement therefore will severely chill the volunteerism

that is essential for Plaintiffs’ activities.

        134.    Plaintiffs are concerned that if they do not turn in “incomplete” voter registration

forms, the lack of follow-up by county election commissions who do not receive the forms will

prevent the community members from exercise of their right to vote. See Tenn. Code § 2-19-10

(crime to knowingly do any act for the purpose of preventing the exercise of someone’s rights

under Tennessee election law); id. § 2-2-120 (requiring coordinator of elections to audit at least

ten (10) county election commissions annually to ensure among other things that voters with

deficient registrations are being given the opportunity to correct incorrect or omitted

information); id. § 2-2-142(a)(2) (requiring the return of voter registration applications in 10

days); 52 U.S.C. § 20507(a)(2) (requiring election officials to notify applicants of the disposition

of their application).

        135.    LWVTN, AMAC, and MSPJC are all highly reluctant to sign an affidavit of

compliance with state law when they believe that the Law is vague and conflicts with other law

that requires them to turn in even incomplete registrations. See Tenn. Code Ann. § 2-19-10. The

provision also makes Plaintiffs potentially responsible for things beyond their control—for



                                     37
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 37 of 52 PageID #: 37
example, when a voter hands back a voter registration application to their staff or volunteer that

is already sealed and closed, or when an individual leaves a mostly complete voter registration

application on the table at a voter registration event and then walks away.

        136.    In order to ensure compliance with the reporting, training, and affirmation

requirements of Section 2-2-142(a), Plaintiffs will be forced to significantly scale back the

number of voter registration drives they conduct and the number of volunteers or employees who

can participate in such voter registration drives. Indeed, certain Plaintiffs are not sure that full

compliance—including the return of all voter registration forms collected within ten days and the

submission of less than 100 “incomplete” applications—can ever be assured except on a very

small scale of voter registration. Thus, Plaintiffs LWVTN and MSPJC are not sure they will be

able to continue their planned voter registration activities, and all Plaintiffs are likely to cut back

on their planned voter registration activities. Plaintiffs are not sure they will be able to continue

with all their planned voter registration activities because they believe that full compliance with

these provisions will be difficult if not impossible under any circumstances and this is why they

are considering imposing a complete moratorium on all voter registration drive activities

(LWVTN and MSPJC) or cutting back on such activities (AMAC). At the very least, Plaintiffs

plan to conduct fewer voter registration drives, employing less volunteers and employees in the

process. And in the case of League, they will likely impose a moratorium on seeking or

accepting any grant funding for voter registration, which will greatly limit the volume of voter

registration drives they can perform, impacting their ability to fulfill their mission.

        137.    If this Law takes effect, it will harm AMAC in several significant ways. Most

significantly, the law will likely force AMAC to significantly curtail its voter registration

activities. The Law will have this effect because AMAC does not have the staff resources to

carry out voter registration activities on its own without using college students and believes the



                                     38
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 38 of 52 PageID #: 38
stipends it pays those students are necessary to find and retain individuals to reach out to

potential voters and help them register.

        138.    Depending on the ultimate meaning of the vague provisions regarding training

and voter registration drives, and because of the burdensome affirmation and pre-registration

requirements, AMAC will struggle to convince even paid interns to participate in voter

registration activities. Therefore, AMAC will be forced to divert more organizational time and

resources from other organizational priorities to identify and convince individuals to help with its

voter registration activities, while still likely finding fewer individuals to participate.

        139.    Depending on the ultimate meaning of the vague provisions regarding training

and voter registration drives, MSPJC will struggle to find students and other community

members to participate in voter registration activities if those individuals must participate in

training before each voter registration drive and staff members will be unable to continue

conducting ad hoc voter registration drives because of the burdensome pre-registration

requirements of the law.

        140.    Plaintiffs believe that to retain any information from the voter registration

applications they collect under Section 2-2-142(b) they will likely have to obtain consent in

writing in order to protect themselves from criminal liability, adding to the administrative tasks

that have to be completed during the interaction with the potential voter, as well as their own

recordkeeping costs and requirements. The extra time to fill out additional paperwork will

discourage potential voters from participating in the voter registration drive and slow down the

entire registration process which will impair the effectiveness of the efforts. This consent

requirement is particularly unnecessary and irrational because much of the information provided

on a voter registration application is available publicly. See 52 U.S.C. § 20507(i)(1); Project




                                     39
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 39 of 52 PageID #: 39
Vote/Voting for America v. Long, 682 F.3d 331 (4th Cir. 2012) (rejected voter registration

applications must be made publicly available with Social Security numbers redacted).

        141.    Plaintiffs who currently retain voter registration information from voter

registrations applications they collect, therefore, also may likely stop collecting such

information, which means that they would not be able to conduct any of their regular follow-up

with voters to provide additional election information and encourage participation.

                             Claim I: Free Speech and Association
       (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. § 1983)

        142.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

141 as if fully set forth herein.

        143.    The First Amendment to the United States Constitution prohibits abridgment of

freedom of speech.

        144.    The First Amendment is applied to the states through the Fourteenth Amendment.

In the following paragraphs, references to the First Amendment include the First Amendment as

applied to the states through the Fourteenth Amendment.

        145.    The Law directly restricts Plaintiffs’ core political speech and expressive conduct

in communicating their belief in the capacity of the popular will to shape the composition and

direction of the government. Advocating for that belief through their endeavors to assist others

in registering to vote is in itself a political and philosophical statement. Moreover, the Law

implicates Plaintiffs’ associational rights in banding together to engage in voter registration

activity and in assisting community members to join the civic community by registering to vote.

        146.    Like the circulation of an initiative petition for signatures, voter registration

activity is “the type of interactive communication concerning political change that is

appropriately described as ‘core political speech.’” Meyer v. Grant, 486 U.S. 414, 422–23

(1988). Whether a voter should register and ultimately participate in an election is a “matter of


                                     40
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 40 of 52 PageID #: 40
societal concern that [Plaintiffs] have a right to discuss publicly without risking criminal

sanctions.” Id. at 421; see also Buckley v. Am. Constitutional Law Found., 525 US 182, 186–87

(1999) (quoting Meyer, 486 U.S. at 422).

       147.    The onerous requirements of Sections 2-2-142, 2-2-143, and 2-19-145, coupled

with substantial civil and criminal penalties, burden Plaintiffs’ political expression, diminishing

their ability to convey their message and further it by engaging more individuals in the political

process.

       148.    The threat of criminal penalties for failure to pre-register each and every voter

registration drive in which Plaintiffs merely attempt to collect 100 or more voter registration

applications, id. § 2-2-142(a)(1)(A); (f), is a severe burden on Plaintiffs’ First Amendment rights.

       149.    The threat of criminal penalties for failure to ensure that each and every

individual, both paid and volunteer, conducting a voter registration drive has undergone training

by the State prior to the drive, id. § 2-2-142(a)(1)(C), (E); (f), is a severe burden on Plaintiffs’

First Amendment rights. These provisions prevent Plaintiffs from recruiting volunteers

immediately before a drive begins or from having volunteers join in their work once a drive is

underway. Moreover, requiring training before each voter registration drive puts stress on the

limited resources of the Plaintiff organizations, particularly their volunteer hours.

       150.    The threat of criminal penalties for failure of each individual and organization

completing and then filing sworn statements that they will follow all state laws prior to each and

every voter registration drive in which Plaintiffs merely attempt to collect 100 or more voter

registration applications, id. § 2-2-142(a)(1)(D); (f), is a severe burden on Plaintiffs’ First

Amendment rights.

       151.    The imposition of substantial financial penalties for the submission of 100 or

more “incomplete” voter registration forms, including a financial penalty “in each county where



                                     41
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 41 of 52 PageID #: 41
the violation occurred,” id. § 2-2-143(c)(4), severely burdens Plaintiffs’ First Amendment rights.

These financial penalties constitute a large percentage of Plaintiffs’ budgets and when imposed

would decimate their ability to conduct any of their civic work.

        152.    Moreover, Section 2-2-143 in conjunction with Section 2-2-142(2) places

Plaintiffs in an untenable position. They will suffer criminal penalties for not submitting

“completed” voter registration forms within 10 days on the one hand, while simultaneously risk

incurring substantial civil penalties if they submit too many “incomplete” voter registration

applications on the other.

        153.    These conflicting duties place Plaintiffs in yet another catch-22 under Tenn. Code

Ann. § 2-19-103, which makes it a Class A misdemeanor if “[a] person . . . knowingly does any

act for the purpose of preventing any person’s performance of such person’s duties under this

title or exercise of such person’s rights under this title.”

        154.    Therefore, Plaintiffs will not be able to simultaneously comply with all provisions

of Tennessee law.

        155.    The threat of criminal penalties for failure to include disclaimers on any public

communications or websites regarding voter registration, id. § 2-19-145(a)-(e), is a severe

burden on Plaintiffs’ First Amendment rights.

        156.    Criminal prosecution contemplated by statutes that governs expression, as do

Sections 2-2-142 and 2-19-145, inhibit the full exercise of First Amendment freedoms. Punitive

civil sanctions, such as those imposed by Section 2-2-143, also inhibit the exercise of First

Amendment freedoms.

        157.    Because of the chilling effect of the risk of criminal prosecution or punitive civil

sanction, Sections 2-2-142, 2-2-143, and 2-19-145 unconstitutionally infringe upon the First

Amendment rights of Plaintiffs. By chilling Plaintiffs’ voter registration activities, Sections 2-2-



                                     42
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 42 of 52 PageID #: 42
142, 2-2-143, and 2-19-145 will each “reduce[] the voices available to convey political

messages.” Buckley, 525 U.S. at 210 (Thomas, J., concurring). Restrictions on voter registration

drives in Sections 2-2-142, 2-2-143 and 2-19-145 will reduce the total voices available to speak

in favor of political participation and voter registration and therefore run afoul of the First

Amendment.

        158.    Moreover, the risk of criminal prosecution not just on the organization itself, but

on the individuals who conduct voter registration or make public communications regarding

voter registration, unconstitutionally infringes on the associational rights of Plaintiffs. The risk

of criminal prosecution makes it less likely that individuals will be willing to undertake voter

registration activities and advocate for political participation during and through these activities,

thus impeding Plaintiffs’ associational rights and expressive conduct.

        159.    These requirements are not narrowly tailored to serve any compelling state

interest. Indeed, these requirements serve little purpose other than to dissuade civic

organizations and individuals from engaging in voter registration activity. Under the exacting

scrutiny applied in Meyer or any other level of judicial scrutiny, these requirements fail.

                                  Claim II: Compelled Speech
       (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. § 1983)

        160.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

141 as if fully set forth herein.

        161.    The First Amendment is applied to the states through the Fourteenth Amendment.

In the following paragraphs, references to the First Amendment include the First Amendment as

applied to the states through the Fourteenth Amendment.

        162.    Section 2-19-145 compels government speech by Plaintiffs and other individuals

or organizations that make public communications or establish websites and look-ups related to

voter registration and thus undermine Plaintiffs’ core political speech.


                                     43
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 43 of 52 PageID #: 43
       163.    The disclaimers required by Section 2-19-145 pejoratively emphasize that the

Plaintiffs’ speech is “not made in conjunction with or authorized by the secretary of state.” Such

a disclaimer—prominently displayed—suggests that filling out a voter registration application is

an activity that should be done only in conjunction with the Secretary of State and undermines a

voter’s confidence that their voter registration will be official and effective.

       164.    Thus, these disclaimers—which would have to be repeated in all covered

materials and communications—will undermine the creditability of Plaintiffs, which are

legitimate civic organizations that provide important services to other Tennesseans. These

disclaimers, moreover, will not be entirely accurate since under the Law, Plaintiffs will have to

coordinate their voter registration activities with the State by undergoing state-mandated training

and reporting on their activities in order for them to be authorized under the Law. Plaintiffs

offering voter registration also do so using forms authorized by state law, see Tenn. Code Ann.

§ 2-2-115, or required to be accepted and used by the state under the National Voter Registration

Act, 52 U.S.C. § 20505.

       165.    These disclaimers serve no legitimate governmental function since there is no

evidence that Tennesseans have been confused about the nature of community-based voter

registration activity. There is no suggestion that Plaintiffs have suggested that their community-

based activity is done in coordination with the Secretary of State or that Plaintiffs have misled

anyone regarding the nature of their efforts.

       166.    To the extent the government thinks that the message required by Section 2-19-

145 is needed, the government must speak for itself. Defendants must not co-opt Plaintiffs’ and

other civic organizations speech to further their own government message.

       167.    The Law unconstitutionally forces Plaintiffs, at the risk of criminal penalty, to

speak for the government, making disclaimers that Plaintiffs would not otherwise recite.



                                     44
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 44 of 52 PageID #: 44
        168.    Laws compelling speech are subject to strict scrutiny, and this remains the case in

the election context.

        169.    Section 2-19-145 is not narrowly tailored to serve any compelling government

interest and is thus unconstitutional.

                              Claim III: Substantial Overbreadth
       (Violation of Plaintiffs’ First Amendment Rights Pursuant to 42 U.S.C. § 1983)

        170.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

141 as if fully set forth herein.

        171.    The First Amendment to the United States Constitution prohibits abridgment of

freedom of speech.

        172.    The First Amendment is applied to the states through the Fourteenth Amendment.

In the following paragraphs, references to the First Amendment include the First Amendment as

applied to the states through the Fourteenth Amendment.

        173.    The Law directly restricts Plaintiffs’ core political speech and expressive conduct

in communicating their belief in the capacity of the popular will to shape the composition and

direction of the government. Advocating for that belief through their endeavors to assist others

in registering to vote is in itself a political and philosophical statement. Moreover, the Law

implicates Plaintiffs’ associational rights in banding together to engage in voter registration

activity and in assisting community members to join the civic community by registering to vote.

        174.    Like the circulation of an initiative petition for signatures, voter registration

activity is “the type of interactive communication concerning political change that is

appropriately described as ‘core political speech.’” Meyer, 486 U.S. at 422–23. Whether a voter

should register and ultimately participate in an election is a “matter of societal concern that

[Plaintiffs] have a right to discuss publicly without risking criminal sanctions.” Id. at 421; see

also Buckley, 525 U.S. at 186–87 (quoting Meyer, 486 U.S. at 422).


                                     45
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 45 of 52 PageID #: 45
        175.    Sections 2-2-142 and 2-19-145 are unconstitutionally overbroad, as they regulate

a substantial amount of constitutionally protected expression.

        176.    Criminal prosecution contemplated by statutes that governs expression, as do

Sections 2-2-142 and 2-19-145, inhibit the full exercise of First Amendment freedoms.

                                     Claim IV: Due Process
                 (Violation of Plaintiffs’ Fourteenth Amendment Due Process
                             Rights Pursuant to 42 U.S.C. § 1983)

        177.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

141 as if fully set forth herein.

        178.    The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution

requires that a law that imposes penalties gives ordinary people reasonable notice of what

conduct it prohibits and guard against arbitrary and discriminatory enforcement.

        179.    The applicability of the void for vagueness doctrine is heightened both when

criminal sanctions are attached to a vague law and whenever the First Amendment is implicated.

Here, the Law does both.

        180.    The application of Sections 2-2-142 and 2-2-143 to a “person or organization who

. . . conducts a supplemental voter registration drive in which the person or organization attempts

to collect voter registration applications of one hundred (100) or more people” is vague because

it fails to define what activity constitutes a voter registration drive and what it means to

“conduct[]” such a drive, and because it fails to define what activity constitutes an “attempt.”

        181.    In addition, the application of Sections 2-2-142 and 2-2-143 to a “person or

organization who has not been designated by the county election commission under § 2-2-111” is

vague because it is not clear whether a person or organization designated under Section 2-2-111

is exempt from the Law’s provisions for all otherwise covered supplemental voter registration

drives conducted by that person or organization or for only those supplemental voter registration



                                     46
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 46 of 52 PageID #: 46
drives for which that person or organization serves as the county election commission’s

designee. See Tenn. Code Ann. § 2-2-111(b), (d).

        182.    Sections 2-2-142 and 2-2-143’s exemption for “individuals who are not paid” and

“organizations that are not paid . . . and that use only unpaid volunteers” is confusing and

ambiguous because it fails to define what it means to be “paid” or “unpaid.”

        183.    Due to these vague provisions, the Law fails to give civic organizations and

persons that participate in covered voter registration activities fair notice of who must comply

with the Law’s requirements and under what circumstances. That the Coordinator of Elections

could not articulate what constitutes “paid” or “unpaid” activities exacerbates the vagueness of

the text of the Law.

        184.    Section 2-2-142’s requirement that any “person or organization” covered by that

Section “must . . . [p]rior to conducting a voter registration drive . . . [c]omplete training” is

vague because it fails to make clear when and how frequently training must be completed.

        185.    Section 2-2-142’s requirement that any “person or organization” covered by that

Section “must . . . [p]rior to conducting a voter registration drive . . . [f]ile a sworn statement

stating that the person or organization shall obey all state laws and procedures regarding the

registration of voters” is vague because it fails to make clear when, how frequently, and by

whom such a sworn statement must be signed.

        186.    Section 2-2-143’s imposition of civil penalties on “any person or organization”

who “conducts voter registration drives under § 2-2-142 and . . . files one hundred (100) or more

incomplete voter registration applications,” defined as “any application that lacks the applicant’s

name, residential address, date of birth, declaration of eligibility, or signature,” is vague because

the terms “incomplete” and “lacks” are ambiguous. The ambiguity in these phrases is

exacerbated by the fact that Section 2-2-143 also provides that a “person or individual who



                                     47
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 47 of 52 PageID #: 47
collects an application that only contains a name or initial is not required to file the application

with the election commission.” This provision, along with the Section 2-2-142(a)(2)’s

requirement to “deliver or mail completed registration forms within ten (10) days of the date of

the voter registration drive,” suggests that the Law mandates the filing of any form that contains

any other information in addition to a name or initial, regardless of the completeness of the

application in other respects—despite simultaneously contemplating that some of these forms

would be incomplete and subject to the Law’s civil penalties.

        187.    Section 2-19-145’s disclaimer requirement for any “public communication

regarding voter registration status” is vague because it is unclear what the terms “public

communication” and “regarding voter registration status” mean. In addition, while the section

states that a “‘public communication’ includes communications made using newspapers or

magazines, mass mailings, phone bank or text messages, electronic mail systems, or websites,”

the use of “includes” indicates that this list is not exhaustive, and that there is therefore

additional unknown conduct that may be prohibited.

        188.    Section 2-19-145(d)’s requirement that compelled “disclaimer[s]” “must be clear

and conspicuous and prominently placed” is ambiguous and indeterminate because it is unclear

what qualifies as “conspicuous and prominent[]” placement, an eminently subjective

determination subject to arbitrary and discriminatory enforcement.

        189.    Due to these vague provisions, the Law also fails to give civic organizations and

persons that participate in covered voter registration activities reasonable notice of what

constitutes prohibited conduct.

        190.    Violations of Section 2-2-142 and 2-19-145 are subject to criminal penalties.

        191.    Violations of Section 2-2-143 are subject to civil penalties. However, it is not

clear how to ascertain the extent of that monetary liability because the Law is ambiguous as to



                                     48
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 48 of 52 PageID #: 48
whether civil penalties for the submission of 100 or more incomplete forms may be assessed

once or multiple times if the 100 or more incomplete forms are comprised of forms submitted in

more than one county. Id. § 2-2-143(c)(4).

       192.    As a result of this ambiguity, the Law also fails to provide civic organizations and

persons that participate in covered voter registration activities with reasonable notice of the

extent of their potential penalties, and thus provides no guard against arbitrary enforcement of

the Law.

       193.    Because of the burdens that the Law will put on the voter registration activities of

Plaintiffs, Plaintiffs will have to expend additional resources to conduct voter registration,

including for Plaintiff LWVTN additional volunteer time and time beyond that provided by its

outside administrative consultant to achieve its core mission of voter registration. But for the

burdens imposed by the Law, these resources otherwise could be spent on other activities of

Plaintiffs including, for the LWVTN, its voter education and candidate forums.

       194.    As a result of burdens created by the Law, Plaintiffs will be required to divert

resources, including for LVWTN volunteer time and the time of its outside consultant who

provides administrative assistance, away from their other activities to conduct voter registration

activities. And even with additional diverted resources, Plaintiffs believe their voter registration

efforts will be less effective because of the burdens the Law will impose. For the LWVTN, this

will frustrate its core mission to help as many voters as possible register and it will harm the

organizational missions of the other Plaintiffs as well, who leverage voter registration to increase

the political power of their communities.




                                     49
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 49 of 52 PageID #: 49
Claim V: Burden on Political Speech and Association in Connection with the Fundamental
                                       Right to Vote
           (Violation of Plaintiffs’ First and Fourteenth Amendment Rights
                              Pursuant to 42 U.S.C. § 1983)

        195.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-

141 as if fully set forth herein.

        196.    Voter registration is a pre-requisite to exercising the fundamental right to vote in

Tennessee.

        197.    The Law directly interferes with the fundamental right to vote by frustrating

efforts to help individuals register who are otherwise often left out of government-run

registration processes.

        198.    The Law directly restricts Plaintiffs’ voter registration activity, which likewise

implicates the right to vote.

        199.    The burdens placed upon Plaintiffs—and the fundamental voting rights of the

individuals in the communities they serve—by the challenged provisions of the Law are

substantial.

        200.    Compliance with the Law, to the extent it could even be achieved, would require

the expenditure of substantial additional resources by Plaintiffs, diverting resources from other

core organizational activities. Plaintiffs would have to expend substantial additional staff and

volunteer time and additional person and financial resources, much of which they simply do not

have.

        201.    The State does not have interests that make these substantial burdens on

Plaintiffs’ rights necessary. In addition to their being no state interests that make the particular

regulations of the Law necessary regardless of their reach, that Sections 2-2-142 and 2-2-143 do

not apply to individuals not paid to collect voter registration applications demonstrates that these

regulations are not necessary to advance any interests of the state. At a minimum, were the


                                     50
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 50 of 52 PageID #: 50
regulations actually necessary, they would apply to all those collecting voter registration

applications.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

and:

       A.       Declare that Sections 2-2-142(a)-(b), (e)-(g), 2-2-143, and 2-19-145 violate the

First and Fourteenth Amendments;

       B.       Preliminarily and permanently enjoin Defendants from enforcing Sections 2-2-

142(a)-(b), (e)-(g), 2-2-143, and 2-19-145, particularly the civil and criminal penalties contained

therein;

       C.       Retain jurisdiction to render any and all further orders that this Court may deem

necessary;

       D.       Award Plaintiffs their attorneys’ costs and fees pursuant to statute; and

       E.       Grant any and all other relief this Court deems just and proper.

 Dated: May 9, 2019                                Respectfully submitted,

 Sophia Lin Lakin*                                 /s/ Thomas H. Castelli
 Theresa J. Lee*                                   Thomas H. Castelli, BPR#024849
 Dale E. Ho*                                       Legal Director
 American Civil Liberties Union Foundation         Mandy Floyd, BPR#031123
 125 Broad Street, 18th Floor                      ACLU Foundation of Tennessee
 New York, NY 10004                                P.O. Box 120160
 Tel.: (212) 549-2500                              Nashville, TN 37212
 slakin@aclu.org                                   Tel.: 615-320-7142
 tlee@aclu.org                                     tcastelli@aclu-tn.org
 dho@aclu.org                                      mfloyd@aclu-tn.org

 Sarah Brannon*, **                                Danielle Lang*
 Davin Rosborough*                                 Urja Mittal*
 American Civil Liberties Union Foundation         Campaign Legal Center
 915 15th Street, 6th Floor                        1101 14th Street NW, Suite 400
 Washington, DC 20005                              Washington, DC 20005
 Tel.: (202) 544-1681                              Tel.: (202) 736-2200
 sbrannon@aclu.org                                 dlang@campaignlegal.org


                                     51
    Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 51 of 52 PageID #: 51
drosborough@aclu.org                            umittal@campaignlegal.org
** not admitted in DC; DC practice limited to
federal court only                              Michelle Kanter Cohen*
                                                Jon Sherman*
William H. Harbison, BPR#7012                   Fair Elections Center
C. Dewey Branstetter, Jr. BPR#9367              1825 K Street NW, Suite 450
Hunter C. Branstetter, BPR#32004                Washington, DC 20006
Sherrard Roe Voigt & Harbison                   Tel.: (202) 331-0114
150 3rd Avenue South, Suite 1100                mkantercohen@fairelectionscenter.org
Nashville, TN 37301                             jsherman@fairelectionscenter.org
Tel.: (615) 742-4200
bharbison@srvhlaw.com
dbranstetter@srvhlaw.com
hbranstetter@srvhlaw.com
                                                Attorneys for Plaintiffs
                                                *pro hac vice forthcoming




                                    52
   Case 3:19-cv-00385 Document 1 Filed 05/09/19 Page 52 of 52 PageID #: 52
